1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
     JAVIER ROSALES,                       ) Case No: 2:20-CV-06532-DMG-GJS
12                                         )
                                           )
13               Plaintiff                 ) [PROPOSED] JUDGMENT
                                           )
14         v.                              )
                                           )
15   ANDREW SAUL, Acting                   )
     Commissioner of Social Security,      )
16                                         )
                 Defendant.                )
17
18
19         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
     Four of 42 U.S.C. § 405(g),
20
           IT IS ORDERED that judgment is entered in accordance with the Order of
21
     Remand.
22
23
     DATE: May 10, 2021
24
                                   GAIL J. STANDISH
25
                                   UNITED STATES MAGISTRATE JUDGE
26

                                          -1-
